Case 1:19-cv-06086-VSB Document 18 Filed 09/13/19 Page 1 of 6
              Case 1:19-cv-06086-VSB Document 18 Filed 09/13/19 Page 2 of 6




                                       9/13/2019

Application granted in part and denied in part. The deadline for Plaintiff to effectuate service is adjourned sine die (i.e., without
limit). Plaintiff is advised that on September 4, 2019, I entered an order directing Defendant City of New York (the "City") to
ascertain the addresses where Defendants Brugal and Gomez may be served. (Doc. 14.) On September 10, 2019, I entered an order
staying this matter pending the conclusion of the investigation by the Civil Complaint Review Board ("CCRB"). (Doc. 16.) After
the CCRB investigation has concluded, I will enter an order: (1) directing the City of New York to identify the John Doe
Defendants; and (2) setting a deadline for Plaintiff to amend the complaint naming the John Doe Defendants. The Clerk of Court is
respectfully directed to mail a copy of this endorsement to the pro se Plaintiff.
Case 1:19-cv-06086-VSB Document 18 Filed 09/13/19 Page 3 of 6
Case 1:19-cv-06086-VSB Document 18 Filed 09/13/19 Page 4 of 6
Case 1:19-cv-06086-VSB Document 18 Filed 09/13/19 Page 5 of 6
Case 1:19-cv-06086-VSB Document 18 Filed 09/13/19 Page 6 of 6
